Exhibit 10.4

 

 

THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) dated as of September 21, 2020, is executed by the Lenders (as
defined below) party hereto, MANUFACTURERS AND TRADERS TRUST COMPANY, as
Administrative Agent (the “Administrative Agent”), BROADSTONE NET LEASE, LLC
(the “Borrower”) and BROADSTONE NET LEASE, INC. (the “Parent”).

 

WHEREAS, the Borrower, the Parent, the financial institutions party thereto (the
“Lenders”), the Administrative Agent and certain other parties have entered into
that certain Revolving Credit and Term Loan Agreement dated as of June 23, 2017
(as increased and amended by that certain Consent and Agreement Regarding
Commitment Increases and Additional Term Loans dated as of November 20, 2017,
that certain First Amendment and Agreement Regarding Commitment Increases dated
as of February 28, 2019, as amended by that certain Second Amendment to
Revolving Credit Agreement and Term Loan Agreement dated as of July 1, 2019 and
as otherwise in effect immediately prior to the effectiveness of this Agreement,
the “Credit Agreement”);

 

WHEREAS, the Borrower has requested to terminate the Revolving Commitments under
the Credit Agreement and to otherwise amend the Credit Agreement as set forth
herein;

 

WHEREAS, the Lenders party hereto have agreed to provide those certain
amendments set forth herein on the terms and conditions contained herein and
have acknowledged the termination of the Revolving Commitments as set forth in
Section 1 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Termination of Revolving Commitments. Pursuant to Section 2.12 of
the Credit Agreement, the Borrower hereby voluntarily terminates in full all
Revolving Commitments under the Credit Agreement.  The Borrower shall pay all
interest and fees on the Revolving Commitments so terminated to the
Administrative Agent for the account of the Revolving Lenders, including but not
limited to any applicable compensation due to any Lender in accordance with
Section 5.4 of the Credit Agreement.  In connection with the termination of the
Revolving Commitments described herein, the Lenders hereby waive the requirement
under Section 2.12 of the Credit Agreement that the Borrower provide not less
than 5 Business Days prior written notice to the Administrative Agent of the
termination of Revolving Commitments.  Such waiver shall in no way be deemed to
permanently modify the provisions of the Credit Agreement or any other Loan
Document through course of conduct, course of dealing or otherwise, except with
respect to the limited waiver expressly set forth in the preceding
sentence.  The termination of Revolving Commitments described in this Section 4
shall not become effective until this Agreement is signed and effective per its
terms.

 

Section 2.  Amendments.  

 

(a)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby amended by deleting the following definitions set forth in
Section 1.1 thereof in their entirety and replacing such definition with the
following:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

--------------------------------------------------------------------------------

 

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Capitalization Rate” means 7.00%.

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the United States of America, in the District
of Columbia or in Canada; (c) regardless of whether such Property is owned by
the Borrower or a Subsidiary of the Borrower, the Borrower has the right
directly, or indirectly through a Subsidiary of the Borrower, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; (d) no tenant of such Property is (i) subject to any
proceeding under Debtor Relief Laws or (ii) more than 60 days past due on any
rental obligation to the Borrower or any of its Subsidiaries in respect of such
Property; (e) such Property shall be leased to a tenant pursuant to a net lease;
(f) such Property is not a Development Property and has been developed for (i)
retail, industrial, healthcare, restaurant, manufacturing, distribution or
office use, or (ii) other use permitted under Parent’s internally approved
property selection investment criteria; provided that Properties qualifying as
an Eligible Property pursuant to this clause (f)(ii) shall not exceed 10% of
Total Unencumbered Eligible Property Value; (g) neither such Property, nor if
such Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Wholly Owned
Subsidiary, is subject to (i) any Lien other than Permitted Liens (other than
Permitted Liens described under clauses (f) – (k) of the definition thereof) or
(ii) any Negative Pledge other than a Permitted Negative Pledge; and (h) such
Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
which are not individually or collectively material to the profitable operation
of such Property.

 

“Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance or capital markets of the Parent, the Borrower or such Subsidiary.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money

 

 

--------------------------------------------------------------------------------

 

indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person which would be included as a
liability on the balance sheet of such Person in accordance with GAAP in respect
of any purchase obligation (but excluding obligations to purchase real estate
entered into in the ordinary course of business), repurchase obligation, takeout
commitment (but excluding commitments to fund construction or purchase real
estate upon completion of construction in the ordinary course of business) or
forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(h) net obligations under any Derivative Contract not entered into as a hedge
against interest rate risk in respect of existing Indebtedness (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero); and (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability and contingent
guarantees the conditions for which have not accrued) or (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of such
partnership or joint venture (except if such Indebtedness, or portion thereof,
is recourse to such Person, in which case the greater of such Person’s Ownership
Share of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person).

 

“Off-Balance Sheet Obligation” means liabilities and obligations of the Parent,
the Borrower or any Subsidiary in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Parent is required to file with the SEC.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or property owner
association of similar entity or (ii) the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of

 

 

--------------------------------------------------------------------------------

 

business, which, in the case of clauses (a)(i) and (a)(ii), are not at the time
required to be paid or discharged under Section 8.6; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of covenants, conditions, easements, zoning
restrictions, rights of way, encroachments, variations, rights or restrictions
on use, and similar encumbrances (and, with respect to leasehold interests
(other than leasehold interests in Eligible Properties), mortgages, obligations,
liens and other encumbrances incurred, created, assumed or permitted to exist
and arising by, through or under or asserted by a landlord or owner of leased
property, with or without the consent of the lessee) on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or impair the intended use thereof in any material respects
and such title defects which may constitute Liens and are expressly permitted to
exist with respect to an Eligible Property in accordance with clause (h) of the
definition thereof; (d) leases, subleases or non-exclusive licenses granted to
others not materially interfering with the ordinary conduct of business of such
Person and otherwise permitted by the terms hereof; (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders; (f) Liens
securing judgments not constituting an Event of Default under Section 11.1(h);
(g) Liens on assets to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (h) Liens
arising solely by virtue of any statutory or common law provisions relating to
banker’s liens, liens in favor of securities intermediaries, rights of setoff or
similar rights and remedies as to deposit accounts or securities accounts or
other funds maintained with depository institutions or securities
intermediaries; (i) licenses and sublicenses of Intellectual Property granted in
the ordinary course of business and not interfering in any material respect with
the business of such Person; (j) Liens on insurance policies and proceeds
thereof incurred in the ordinary course of business to secure premiums
thereunder; and (k) other Liens on assets of the Loan Parties to the extent not
otherwise included in paragraphs (a) through (j) of this definition securing
Indebtedness or other obligations in an aggregate amount not to exceed
$2,500,000 at any time outstanding.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, and the chief financial officer of the
Parent, the Borrower or such Subsidiary.

 

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
entire period of four consecutive fiscal quarters most recently ended, divided
by the Capitalization Rate; (b) in the case of Properties acquired during the
period of four consecutive fiscal quarters most recently ended, the purchase
price paid by the Parent, the Borrower or any of their respective Subsidiaries
for such Property exclusive of (i) closing and other transaction costs and (ii)
any amounts paid by the Parent, the Borrower or such Subsidiary as a purchase
price adjustment, to be held in escrow, to be retained as a contingency reserve,
or other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP

 

 

--------------------------------------------------------------------------------

 

book value of all other tangible assets of the Parent and its Subsidiaries;
provided that, to the extent the amount of Total Market Value attributable to
this clause (e) would exceed 5% of Total Market Value, such excess shall be
excluded.  The Parent’s Ownership Share of assets held by Unconsolidated
Affiliates will be included in Total Market Value calculations consistent with
the above described treatment for assets owned by the Parent and its
Subsidiaries.  For purposes of determining Total Market Value, Net Operating
Income from Properties disposed of by the Parent, the Borrower or any of their
respective Subsidiaries during the immediately preceding period of four
consecutive fiscal quarters of the Parent shall be excluded to the extent
included in clause (a) above.  For purposes of determining Total Market Value,
to the extent the amount of Total Market Value attributable to (x) common stock,
Preferred Equity and other Equity Interests in Persons (other than Wholly Owned
Subsidiaries) would exceed 10.0% of Total Market Value, such excess shall be
excluded, (y) Mortgage Receivables would exceed 10.0% of Total Market Value,
such excess shall be excluded and (z) the aggregate value of Total Budgeted
Costs for Development Properties, Mortgage Receivables, common stock, Preferred
Equity and other Equity Interests in Persons (other than Wholly Owned
Subsidiaries) and unimproved real estate (which shall not include any
Development Property) would exceed 25.0% of Total Market Value, such excess
shall be excluded.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

(b)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by deleting the definition of “Double Net
Lease” in its entirety.

 

(c)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by deleting the number “40” set forth in the
definition of “Ground Lease” and substituting the number “30” in place thereof.

 

(d)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by (i) deleting clause (e) of the definition
of “Material Adverse Effect” in its entirety and (ii) inserting the word “or”
immediately prior to clause (d) in the fifth line of the definition of “Material
Adverse Effect”.

 

(e)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by restating clause (c) of the definition of
“Net Operating Income” in its entirety to read as follows:

 

“(c) the actual property management fee paid during such period with respect to
such Property.”

 

 

--------------------------------------------------------------------------------

 

 

(f)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by adding the following new definitions
thereto in the appropriate alphabetical order:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be reasonably acceptable to the Administrative Agent and
each requesting Lender, as applicable.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 13.22.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.22.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.”

 

“Supported QFC” has the meaning assigned to it in Section 13.22.

 

“Third Amendment Effective Date” means September 21, 2020.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

 

--------------------------------------------------------------------------------

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 13.22.

 

(g)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by adding the following Section 1.4
immediately following Section 1.3 thereof:

 

Section 1.4Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

 

(h)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 7.1(b) of
the Credit Agreement is hereby amended by adding the following sentence to the
end of such subsection to read as follows:

 

“As of the Third Amendment Effective Date, the information included in each
Beneficial Ownership Certification is true and correct in all material
respects.”

 

(i)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 8.6 of the
Credit Agreement is hereby amended by deleting the phrase “liability to the
Parent, the Borrower and its Subsidiaries in excess of $5,000,000” therein and
substituting the phrase “a Material Adverse Effect” in place thereof.

 

(j)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 9.4(e) of
the Credit Agreement is hereby amended by restating such subsection in its
entirety to read as follows:

 

“(e)[Reserved];”

 

(k)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 9.4 of the
Credit Agreement is hereby further amended by adding the following subsection
(s) immediately following subsection (r) thereof:

 

“(s)Promptly following any change in beneficial ownership of the Borrower that
would result in a change to the list of beneficial owners identified in a
Beneficial Ownership Certification delivered pursuant to this Agreement or this
Section 9.4(s) (if any), an updated Beneficial Ownership Certification for the
Borrower.”

 

 

 

--------------------------------------------------------------------------------

 

(l)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 9.7 of the
Credit Agreement is hereby amended by restating such subsection in its entirety
to read as follows

 

“Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Parent and the Borrower that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, such Lender is required to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial
institution.  Consequently, a Lender (for itself and/or as Administrative Agent
for all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number, a Beneficial Ownership Certification, and/or such other
identification information as shall be necessary for such Lender to comply with
federal law, including the Patriot Act and the Beneficial Ownership
Regulation.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.”

 

(m)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 10.1(a) of
the Credit Agreement is hereby amended by restating such subsection in its
entirety to read as follows:

 

“(a) Leverage Ratio.  Except as otherwise provided in this subsection (a) below,
the Parent shall not permit the ratio of (i) Total Outstanding Indebtedness of
the Parent and its Subsidiaries to (ii) Total Market Value, to exceed 0.60 to
1.00 at any time. Notwithstanding the foregoing, the Parent shall have the
option, exercisable two times during the term of this Agreement, to elect that
the ratio of (i) Total Outstanding Indebtedness of the Parent and its
Subsidiaries to (ii) Total Market Value may exceed 0.60 to 1.00 for any fiscal
quarter in which the Borrower completes a Material Acquisition and the
immediately subsequent four fiscal quarters so long as (1) the Parent has
delivered a written notice to the Administrative Agent that the Parent is
exercising its option under this subsection (a) and (2) such ratio does not
exceed 0.65 to 1.00 at the end of the fiscal quarter for which such election has
been made and the immediately subsequent four fiscal quarters.”

 

(n)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 10.1(g) of
the Credit Agreement is hereby amended by restating such subsection in its
entirety to read as follows:

 

“(g) Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible
Property Value.  Except as otherwise provided in this subsection (g) below, the
Parent shall not permit the ratio of (i) Total Unsecured Indebtedness of the
Parent and its Subsidiaries to (ii) Total Unencumbered Eligible Property Value
to exceed 0.60 to 1.00 at any time. Notwithstanding the foregoing, the Parent
shall have the option, exercisable two times during the term of this Agreement,
to elect that the ratio of (i) Total Unsecured Indebtedness of the Parent and
its Subsidiaries to (ii) Total Unencumbered Eligible Property Value may exceed
0.60 to 1.00 for any fiscal quarter in which the Borrower completes a Material
Acquisition and the immediately subsequent four fiscal quarters so long as (1)
the Parent has delivered a written notice to the Administrative Agent that the
Parent is exercising its option under this subsection (g) and (2) such ratio
does not exceed

 

 

--------------------------------------------------------------------------------

 

0.65 to 1.00 at the end of the fiscal quarter for which such election has been
made and the immediately subsequent four fiscal quarters.”

 

(o)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 10.4 of
the Credit Agreement is hereby amended by restating the first paragraph of such
section in its entirety to read as follows:

 

“Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person (including, in the case of each of the
foregoing clauses, pursuant to a Delaware LLC Division); provided, however, that
any of the actions described in the immediately preceding clauses (a) through
(d) may be taken with respect to the Borrower, any other Loan Party or any other
Subsidiary so long as (x) immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence and (y) if as a result of any such
transaction, or series of such actions, the amount of Consolidated Tangible
Assets would increase or decrease by 25.0%, then prior to entering into such
transaction the Parent shall deliver a Compliance Certificate executed on behalf
of the Parent by a Financial Officer of the Parent demonstrating that the Parent
would be in compliance with the covenants contained in Section 10.1 on a
pro-forma basis after giving effect to such transaction as of the end of the
most recent fiscal quarter for which financial statements are available;
notwithstanding the foregoing, the Parent and the Borrower may not enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger.”

 

(p)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 10.8(d) of
the Credit Agreement is hereby amended by restating such subsection in its
entirety to read as follows:

 

“(d) transactions between or among the Parent or any Subsidiaries and not
involving any other Affiliate.”

 

(q)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 11.1(d)(i)
of the Credit Agreement is hereby amended by deleting the amount “$25,000,000”
therein and substituting the amount “$50,000,000” in place thereof.

 

(r)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 11.1(h) of
the Credit Agreement is hereby amended by deleting the amount “$25,000,000”
therein and substituting the amount “$50,000,000” in place thereof.

 

 

 

--------------------------------------------------------------------------------

 

(s)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 11.1(i) of
the Credit Agreement is hereby amended by deleting the amount “$25,000,000”
therein and substituting the amount “$50,000,000” in place thereof.

 

(t)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 11.1(j) of
the Credit Agreement is hereby amended by deleting the amount “$25,000,000”
therein and substituting the amount “$50,000,000” in place thereof in each
instance therein.

 

(u)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 11.1(l)(i)
of the Credit Agreement is hereby amended by deleting the percentage “30%”
therein and substituting the percentage “35%” in place thereof.

 

(v)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section
11.1(l)(iii) of the Credit Agreement is hereby amended by deleting the
percentage “65%” therein and substituting the percentage “60%” in place thereof.

 

(w)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, Section 13.21 of
the Credit Agreement is hereby amended by (a) deleting the phrase “EEA Financial
Institution” therein and substituting the phrase “Affected Financial
Institution” in place thereof in each instance therein and (b) deleting the
phrases “an EEA Resolution Authority” and “any EEA Resolution Authority” therein
and substituting the phrase “the applicable Resolution Authority” in place
thereof in each instance therein.

 

(x)Upon the effectiveness of this Agreement, and in reliance on the truth and
accuracy of the representations set forth in Section 4 below, the Credit
Agreement is hereby further amended by adding the following Section 13.22
immediately following Section 13.21 thereof:

 

Section 13.22.  Acknowledgment Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a

 

 

--------------------------------------------------------------------------------

 

Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

Section 3.  Conditions Precedent.  The effectiveness of this Agreement,
including without limitation, the amendment set forth in Section 2 above, is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)The Parent, the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders shall have indicated their consent to this Agreement by the
execution and delivery of the signature pages hereto to the Administrative
Agent;

 

(b)evidence that all conditions precedent to (A) the closing of that certain
Revolving Credit Agreement, dated as of September 4, 2020, by and among the
Borrower, the Parent, JPMorgan Chase Bank, N.A., as administrative agent, and
the other parties party thereto, including the funding of the initial loans (if
any) thereunder, shall have been satisfied, (B) that certain Amendment No. 1 to
Term Loan Agreement, dated as of September 21, 2020, by and among the Borrower,
the Parent, JPMorgan Chase Bank, N.A., as the administrative agent, and the
other parties party thereto shall have been satisfied, (C) all obligations owing
by the Loan Parties under that certain Term Loan Agreement, dated as of August
2, 2019 by and among the Borrower, the Parent, JPMorgan Chase Bank, N.A., as
administrative agent and the lenders party thereto (as in effect immediately
prior to the First Amendment Date) have been repaid in full, and (D) all
Obligations (including, without limitation, all accrued and unpaid interest and
Fees) relating to Revolving Loans have been repaid in full;  

 

(c)a Compliance Certificate calculated on a pro forma basis after giving effect
to this Agreement and any indebtedness being incurred or paid off
contemporaneously with the effectiveness of this Agreement for the Parent’s
fiscal quarter ending June 30, 2020;

 

(d)The Administrative Agent shall have received all reasonable out-of-pocket
costs and expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel for which the Borrower agrees it
is responsible pursuant to Section 13.2 of the Credit Agreement) that are due
and payable in connection with this Agreement; and

 

(e)at least 5 Business Days prior to the effective date of this Agreement, the
Borrower shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification.

 

Section 4.  Representations of Borrower.  The Borrower and the Parent each
represents and warrants that: 

 

(a)(i) this Agreement has been duly authorized by all necessary limited
liability company action of the Borrower and all corporate action of the Parent,
and the Parent has the requisite power and authority to execute and deliver on
behalf of itself and the Borrower this Agreement, (ii) each of the Borrower and
the Parent has the requisite power and authority to perform this Agreement and
the Credit Agreement, as amended by this Agreement, in accordance with their
respective terms, (iii) this Agreement has been duly executed and delivered by
the Borrower and the Parent and each of this

 

 

--------------------------------------------------------------------------------

 

Agreement and the Credit Agreement, as amended by this Agreement, is a legal,
valid and binding obligation of the Borrower and the Parent enforceable against
the Borrower and the Parent in accordance with their respective terms except as
(A) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally and (B) the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally;

 

(b)the execution and delivery by the Borrower and the Parent of this Agreement
and the performance by the Borrower and the Parent of this Agreement and the
Credit Agreement, as amended by this Agreement, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approvals or violate any
Applicable Law (including all Environmental Laws) relating to the Parent, the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of the Parent, the
Borrower or any other Loan Party, or (B) any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties are bound, except under this
clause (B) as could not reasonably be expected to have a Material Adverse
Effect; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Parent, the Borrower or any other Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.

 

(c)(i) no Default or Event of Default has occurred and is continuing as of the
effective date of this Agreement and immediately after giving effect to the
amendment set forth herein and (ii) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
on the effective date of this Agreement and immediately after giving effect to
the amendment set forth herein except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.

 

Section 5.   Reaffirmation.    Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and agrees that the transactions contemplated
by the Agreement shall not in any way affect the validity and enforceability of
the Guaranty, or reduce, impair or discharge the obligations of such Guarantor
thereunder.

 

Section 6. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

Section 7.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Signatures hereto delivered by facsimile transmission, emailed
.pdf file or other similar forms of electronic transmission shall be deemed
original signatures, which hereby may be relied upon by all parties and shall be
binding on the respective signor.

 

Section 8.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

 

 

--------------------------------------------------------------------------------

 

Section 9.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Requisite Lenders, the
Administrative Agent and the Borrower.

 

Section 10.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable and documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the other agreements and documents executed and delivered in connection
herewith.

 

Section 11.  Benefits.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 12.  Effects.  On and after the effectiveness of this Agreement, this
Agreement shall constitute a Loan Document.  Except as expressly herein amended,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The amendments contained herein shall be deemed
to have prospective application only from the date this Agreement becomes
effective. The Credit Agreement, as herein amended, is hereby ratified and
confirmed in all respects.

 

Section 13.  Definitions.  Capitalized terms not otherwise defined herein are
used herein with the respective meanings given them in the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Revolving Credit and Term Loan Agreement to be executed as of the date first
above written.

 

 

THE BORROWER:

 

BROADSTONE NET LEASE, LLC

 

By:  Broadstone Net Lease, Inc., Managing Member

 

 

By: /s/ Ryan M. Albano

     Name:   Ryan M. Albano

     Title:    Chief Financial Officer

 

 

THE PARENT AND A GUARANTOR:

 

BROADSTONE NET LEASE, INC.

 

 

By: /s/ Ryan M. Albano

     Name:   Ryan M. Albano

     Title:    Chief Financial Officer

 

 

 

 

 

[Signatures Continued on Next Page]

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

--------------------------------------------------------------------------------

 

 

THE ADMINISTRATIVE AGENT AND THE LENDERS:

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent and a Lender

 

 

By: /s/ Lisa Plescia

     Name:   Lisa Plescia

     Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Matthew Kuhn

     Name:   Matthew Kuhn

     Title:    Director

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 



BANK OF MONTREAL, as a Lender

 

 

 

By: /s/ Jonas L. Robinson

     Name:   Jonas L. Robinson

     Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 



J.P.MORGAN CHASE BANK, N.A., as a Lender

 

 

By: /s/ Austin Lotito

     Name:    Austin Lotito

     Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

TRUIST BANK, f/k/a Branch Banking and Trust Company, successor by merger to
SunTrust Bank, as a Lender

 

 

By: /s/ Ryan Almond

     Name:   Ryan Almond

     Title:    Director

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK, as a Lender

 

 

By: /s/ William Chalmers

     Name:    William Chalmers

     Title:    Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]


 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Peter Ilovic

     Name:   Peter Ilovic

     Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Mitchell Vega

     Name:    Mitchell Vega

     Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

FIRST HORIZON BANK, f/k/a FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Thomas C. Owens

     Name:    Thomas C. Owens

     Title:    Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]




 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Joseph L. Hord

     Name:    Joseph L. Hord

     Title:    Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Revolving Credit and Term Loan Agreement

for Broadstone Net Lease LLC]

 